Citation Nr: 0522542	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for atrial fibrillation.

2.  Entitlement to an initial evaluation for residuals of a 
stress fracture of the left femur.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from May to 
December 2000.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

The appellant was afforded a personal hearing at the RO 
before the undersigned in April 2005.  A transcript of the 
hearing is associated with the claims folder.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for atrial fibrillation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

In June 2005, prior to the promulgation of a decision in the 
appeal, the VA received notification from the veteran in 
which she withdrew her appeal for the issue of entitlement to 
an initial evaluation for residuals of a stress fracture of 
the left femur.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107 (West 2002); 38 C.F.R. 
§ 19.4 (2004).  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.204.

A hearing before the Board was scheduled at the RO in April 
2005 regarding the veteran's claim for entitlement to an 
initial evaluation for residuals of a stress fracture of the 
left femur.  In August 2004, prior to the hearing and the 
promulgation of a decision in the appeal, the RO received 
written statement, which is signed by the veteran.  In 
pertinent part, she withdrew her appeal for this issue 
involving the left femur.  The veteran and her representative 
confirmed this during a pretrial conference that is 
documented in the April 2005 hearing transcript.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  There is no other issue before the Board at 
this time.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed. 




ORDER

The appeal for entitlement to an initial evaluation for 
residuals of a stress fracture of the left femur is 
dismissed.


REMAND

The veteran has requested that her service-connected heart 
disability be rated higher than the currently assigned 
initial 10 percent disability evaluation.  The veteran's 
heart disorder has been rated in accordance with the rating 
criteria found at 38 C.F.R. § Part 4, Diagnostic Code 7011 
(Ventricular Arrhythmias - Sustained) (2004).  Under this 
code, a 10 percent rating is warranted for sustained 
ventricular arrhythmias when a workload of greater than 7 
METs (metabolic equivalents) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when continuous medication is required.  A 30 percent 
rating is warranted for workload of greater than 5 METs, but 
not greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A rating of 100 percent is 
assigned for chronic congestive heart failure; or workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2) (2004).

In conjunction with the veteran's claim for increased 
benefits, she underwent a VA cardiology examination in May 
2002.  The Board notes that the findings in the May 2002 VA 
examination are stale, being over three years old. There are 
recent VA outpatient treatment records relating to the 
veteran's heart disorder, but they do not specifically 
address the criteria set out in Diagnostic Code 7011. 
Moreover, the veteran maintained in her testimony before the 
undersigned that she feels that her condition has worsened.  
She also noted that she had been scheduled to undergo another 
stress test, but that the test was canceled due to her 
pregnancy.

Hence, the Board is of the opinion that the claim must be 
remanded to the RO for the purpose of obtaining a new medical 
examination that provides the Board with the medical 
information needed to evaluate the veteran's claim.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2004) ("if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2004) (the examiner must 
give a "full description of the effects of disability upon 
the person's ordinary activity"); Schafrath v. Derwinski, 1 
Vet. App. 589, 594. By remanding the claim for a current 
examination, clinical findings addressing the rating criteria 
will be obtained and the VA will have a more complete picture 
of the veteran's disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since the 
August 2004 supplemental statement of the 
case was issued, for her service-
connected heart disability, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  

2.  Obtain copies of the veteran's 
treatment records from the Little Rock VA 
Medical Center (VAMC) and Fayetteville 
VAMC since April 2004.

3.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination, by an appropriate 
specialist, to determine the nature and 
extent of her atrial fibrillation to 
include treadmill testing to identify the 
level of physical activity, expressed in 
metabolic equivalents (METs), and all 
clinical manifestations should be 
reported in detail. Since it is important 
that her disability be viewed in relation 
to its history, the veteran's claims 
folder must be made available to and 
reviewed by the examiner prior to 
conducting the requested examination.

?	The examiner should note the 
presence of workloads of greater 
than 5 METs accompanied by such 
symptoms as dyspnea, fatigue, 
angina, dizziness, or syncope.  
Should a treadmill test not be 
feasible owing to a medical 
contraindication, it should be so 
stated.  The examiner should also 
explore whether there is evidence of 
cardio hypertrophy or dilatation on 
electrocardiogram, echocardiogram, 
or x- ray study.  All opinions and 
supporting rationale must be in 
writing.

?	All opinions expressed should be 
supported by reference to pertinent 
evidence.  The claims folder and 
this Remand must be made available 
to the examiner for review prior to 
the examination.  The results 
proffered by the examiner must 
reference the complete claims folder 
and any inconsistent past diagnoses 
given.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


